DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted July 15, 2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 require a merchant portal database that is populated with both Payment Service Provider (PSP) IDs and one or more URLs that are stored against the PSP IDs.  When a payment transaction is received by a server the request includes both payment transaction data and the PSP ID which is then used to fetch the corresponding URL for that PSP.  The URL is used to send the transaction data to the proper PSP identified in the transaction request.  Claim 19 describes different subject matter in that the claim is directed towards the method for establishing the merchant portal database with the information including the PSP ID and the corresponding URL.  The term payment service provider is a term in the art that is defined as “third-party organizations that enable business owners to securely accept online payments” that are separate from a financial institution such as a bank and function to replace the merchant “acquirer” bank.  Rather than having a dedicated merchant account with a bank, PSPs function as a financial umbrella for multiple merchants.  By pooling all their customers into a single account (with subaccounts for each individual customer), PSPs are in effect taking on the combined financial risk of all the business that they work with.  The following describes the role of the payment service provider versus the merchant account provider (acquirer bank):
The terms "payment service provider" and "merchant account provider" may sound similar, but they describe two different types of organizations. While both make it possible for businesses to accept online payments, merchant account providers designate a separate account and merchant identification number, or MID, for each business they serve, as opposed to PSPs, which combine multiple businesses under a single account and MID umbrella.
Because merchant account providers give each business its own separate account, it can take some time (as much as a few weeks) to be approved so you can start getting paid — and you can expect a thorough vetting process as your individual risk as a business is assessed.
PSPs, on the other hand, take on the combined risk of all their customers, so the approval process is simple and almost instantaneous. This difference in risk also affects account stability, however. Once you’ve made it through the merchant account approval process, your account should remain stable, barring any extreme circumstances. The collective risk PSPs take on makes them more likely to hold, freeze or terminate accounts they decide are too risky.
There are other significant differences as well. PSPs typically provide a turnkey solution with a set price that may include a range of features and even hardware. Merchant account providers often offer a customizable solution tailored to the unique needs of each business. The chart below summarizes how these two options compare:


Payment service provider
Merchant account
Merchant account setup
Hundreds or thousands of merchants share a single merchant account.
One dedicated merchant per account.
Approval process
Typically instant approval.
Involves verification and compliance process that may take weeks.
Account stability
Higher risk of sudden holds, freezes or termination.
Stable with little risk of termination, holds or freezes.
Pricing
Typically fixed, some custom plans available.
Typically more flexible and customized to your business needs.
Processing volume
Strict limits on transaction size and processing volume.
Negotiable limits on transaction size and processing volume.


From article obtained from Pescoe, https://www.nerdwallet.com/article/small-business/payment-service-providers, December 15, 2021, 12 pages.
The closest prior art Examiner was able to find was Jaladi et al. (U.S. Patent Publication 2018/013109, hereinafter referred to as Jaladi).  Jaladi is directed towards a different problem than the instant application as Jaladi teaches a method for redirecting control of a process performed on a browser application on a user device accessing a web application to a native application on the user device include receiving, through a web application controlling a process, a request to perform an action (e.g., user authentication) (Abstract).  When purchasing products and services through a merchant website presented through a browser application, a user may select a link to complete payment using a payment service provider. The link may include a uniform resource locator (URL) that accesses the payment service provider's website that provides a web application to complete the transaction, which typically requires some form of user authentication to access the user's payment service provider account (0003).  Jaladi teaches that a service provider's native application may provide different features to perform an action than are provided by the service provider's web application. In some situations, the native application features may be more user friendly, may better utilize capabilities of a type of user device for which they are programmed, and/or otherwise may be preferable to use over a corresponding web application feature that may complete the same action.  Therefore, when a process is begun by a user on the web application provided via a browser application, it may be beneficial for the process to be redirected to the native application to complete one or more actions of the process (0019).  Jaladi also teaches during checkout a user may select a payment provider service button to perform the transaction process to purchase selected goods (Figure 5, 0031).  However in Jaladi the particular payment service provider that is being contacted is dictated by the native application and does not fairly teach or suggest the merchant portal database comprising a list of URLS stored against one or more PSP IDs as is claimed in claims 1 and 9 or the registration of one or more corresponding URLs of one or more Payment Service providers by the merchant on the merchant portal as claimed in claim 19.  Gaines et al. (U.S. Patent Publication 2015/0332230, hereinafter referred to as Gaines) also teaches the use of a payment service provider but suffers from the same deficiencies as Jaladi.  “Verified by Visa Acquirer and Merchant Implementation Guide U.S. Region”, May 2011, 114 pages, also teaches the use of a payment service provider as part of a merchant server plug-in (6, 9.2) but also does not fairly teach or suggest the merchant portal database comprising a list of URLS stored against one or more PSP IDs as is claimed in claims 1 and 9 or the registration of one or more corresponding URLs of one or more Payment Service providers by the merchant on the merchant portal as claimed in claim 19.  Therefore no prior art alone or in combination fairly teaches or suggests all of the elements of the claims.  As such claims 1-20 are held as being allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685